Carleton, /.,
delivered the opinion of the court.
This action is instituted by the endorsee against the maker of a promissory note, executed at Rodney, and made payable at the office of discount and deposit, of the Planters’ Bank of the state of Mississippi, at Port Gibson.
The defendant answered by general denial. There was judgment for the plaintiff, and the defendant appealed.
In an action against the maker of a note, the plaintiff must prove a demand of payment made at the place indicated in the obligation, before he can recover.
The notary public, who resides at Natchez, states in his protest, that “ he went to the Planters’ Bank, state of Mississippi, and was informed by the teller, there were no funds in bank for the payment of the above mentioned note.”
It is not shown that the demand was made at the place of payment, indicated in the note; on the contrary, it would seem from the language of the protest, that it was actually made at Natchez, and not at Port Gibson, where it ought to have been made according to the tenor of the note.
It has been frequently held by this court, that no recovery could be had in such cases, unless demand of payment be made at the place agreed on by the parties to the obligation. 3 New Series, 423. 10 Louisiana Reports, 552.
We think that the plaintiff has failed to paake out his case, and that there is error in the judgment of the court below,
It is, therefore, ordered, adjudged arid decreed, that the judgment of the District Court be avoided and reversed; that there be judgment against the plaintiffs as of non-suit, he paying costs in both courts.